Citation Nr: 0639540	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  03-04 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for a left ear disorder from 
October 22, 2001?

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel





INTRODUCTION


The veteran served on active duty from February 1982 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, granting entitlement to service 
connection for a left ear disorder and assigning a 
noncompensable evaluation effective October 22, 2001.  By 
rating action of January 2003, the RO denied entitlement to 
service connection for tinnitus.

In a written statement submitted February 20, 2004, the 
veteran appears to have reasserted her claim for service 
connection for a tail bone injury and acid reflux disease.  
As these matters are not in appellate status nor are they 
inextricably intertwined with the issues currently before the 
Board, the matter is referred to the RO for the appropriate 
action.

The case was remanded by the Board April 2004 for further 
development.


FINDINGS OF FACT

1.  The veteran's service-connected left ear disorder is 
manifested by a Level I hearing loss.

2.  Tinnitus was not manifested during service, and the 
preponderance of the competent evidence is against relating 
such a disorder to service or to a service connected 
disability.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a left ear 
disorder have not been  met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.85, 4.86, 4.87, Diagnostic 
Code 6100, 6201 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
military service and it is not proximately due to a service 
connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations. 
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in a December 2002 
statement of the case, and in May 2004 and February 2005 
correspondence fulfill the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  The claim was 
thereafter readjudicated in the October 2005 supplemental 
statement of the case.  In this case, the failure to provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claims for service connection and 
an increased rating.  Hence, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which has 
been identified which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of her claim. 

I.   Left Ear Disorder

Background

The service medical records indicated the veteran reported 
problems with her left ear, such as aching, gurgling and 
popping.  She was subsequently diagnosed with otitis media. 

In August 1993, the veteran underwent a myringotomy with Dr. 
E. Cantey Haile, Jr., to remove fluid  The examiner concluded 
there was severe serous otitus.  A Shepard drain tube was 
place anteriorly inferiorly.    The diagnosis was serous 
otitis of the left ear of unknown etiology.

In March 2002, the veteran saw Dr. Tallulah F. Holmstrom.  
The doctor reported that the veteran had a tube in the left 
ear, placed by Dr. Paysinger.  The tube in the left tympanic 
membrane was appropriately open.  The right tympanic membrane 
looked chronically scarred, but without acute changes.  The 
assessment by the doctor during the visit was cryptic 
tonsillitis.

In April 2003, the veteran submitted a letter from Dr. 
Tallulah F. Holmstrom.  Dr. Holmstrom reported that the 
veteran suffered from unilateral tinnitus, as well as 
migraine headaches which seemed to be related to previous 
military action.  She had a tube draining her left tympanic 
membrane, which seemed to be working well.  

In July 2003 the veteran underwent a VA examination with an 
examiner who had seen the veteran while in private practice.  
Upon physical examination of the right ear, the external ear 
was normal and the canal was normal.  The drum was normal and 
mobile.  The external left ear was normal as was the canal.  
The drum showed an indwelling tympanostomy T-tube.  The 
veteran heard a 30 decibel screener at 1000 cycles in both 
ears.  The tuning forks were normal bilaterally.  There was 
no reversal of tuning forks on the left.  The examiner's 
impression was chronic Eustachian tube insufficiency 
beginning in 1993 with multiple myringotomy and tubings to 
the left ear.  There was no current evidence of any 
abnormality in the ear except for the indwelling tympanostomy 
tube which had been present since 2001.  The examiner opined 
there was no abnormal tinnitus.  The examiner opined that 
occasional tinnitus was an essentially normal finding in most 
people.  There was no evidence of suppuration of serous 
otitis in the veteran over the ensuing time mentioned above.

In December 2003 the veteran had an examination with Dr. 
Robert Puchalski.  The impression of Dr. Puchalski was 
chronic sinusitis and allergic rhinosinusitis manifesting as 
facial pressure, ear popping and post nasal drip.  A nasal 
endoscopy revealed mild erythema, turbinate congestion and 
evidence of Eustachian tube dysfunction on the left side.  

In January 2004, the veteran had an examination with Dr. 
Puchalski.  She reported continuing congestion and her left 
ear was still draining and hurting.  Upon examination, the 
physician notated that the right and left ear external 
auditory canal and tympanic membrane were normal.  In 
conversational speech, the examiner notated the veteran 
rarely or never misunderstood words.  During the Weber test 
all frequencies were negative bilaterally and all frequencies 
were normal bilaterally during the Rinne test.  The examiner 
reported the veteran presented for a re-evaluation following 
a regimen of Nasonex, oral steroids and Sudal.  The patient 
reported complete resolution of symptoms at the time.  She 
noted intermittent symptoms occasionally.  Otoscopic 
examination revealed a patent and in place T-tube on the 
left.  

The veteran underwent a VA examination in June 2005.  Her 
primary complaint was tinnitus.  Physical examination 
revealed normal external ears and canals.  The left tympanic 
membrane showed a dry central perforation.  The impression 
was chronic left Eustachian tube insufficiency with chronic 
left tympanic membrane perforation secondary to the 
insufficiency.

The veteran underwent a VA audiology examination in July 2005 
and reported that she had a hearing loss in the left ear 
only.  She reported she was treated for ear infections while 
on active duty.  She reported she had a tube last year.  The 
veteran reported she had difficulty hearing on the telephone 
and anything in the left ear.

Upon physical examination, the puretone thresholds were:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
15
10
15
10
10
11
LEFT
30
15
20
25
30
22.5

Using the Maryland CNC word list, speech recognition scores 
were 92 percent for the right ear and 96 percent for the left 
ear at 55 decibels.

Acoustic emittance testing for the left ear indicated that 
there was a large tympanic membrane perforation that was 
visible with otoscopy.  

The examiner diagnosed the veteran with hearing within normal 
limits for the right ear and a mild conductive hearing loss 
for the left ear.  Speech reception thresholds were in 
agreement with pure tone findings.  Word recognition scores 
were excellent at normal conversational levels.  

The veteran only had a mild hearing loss for the left ear 
that did appear to be conductive due to the ear infections 
and/or the large perforation in the left ear.

Criteria

The veteran's left ear chronic nonsuppurative otitis media is 
evaluated under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6201. That diagnostic code indicates that 
nonsuppurative otitis media is to be rated based on hearing 
impairment, and the veteran's disorder is currently evaluated 
as noncompensably disabling under Code 6100. 38 C.F.R. § 
4.85.

Impaired hearing will be considered a disability only after 
threshold requirements are met.  38 C.F.R. § 3.385 (2006). 
Once disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores. 38 C.F.R. § 4.85(b), 
Table VI. Disability ratings are assigned by combining a 
level of hearing loss in each ear. 38 C.F.R. § 4.85(e), Table 
VII; Lendenmann v. Principi, 3 Vet. App. at 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent at nine categories of decibel loss based on the 
pure tone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

VA regulations provide that  if impaired hearing is service-
connected in only one ear, in order to determine the 
percentage evaluation, from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation of 
I, subject to the provisions of 38 C.F.R. §§ 3.383, 4.85(f) 
(2006). 

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.86) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V" and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent, and the diagnostic code is 6100.  See 38 C.F.R. 
§ 4.85(b), Diagnostic Codes 6100-6110 (2006).

The appellant has appealed the initial noncompensable rating 
assigned for a left ear disorder; she is essentially asking 
for a higher rating effective from the date service 
connection was granted.  Consequently, the Board must 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 199 (1999).

Analysis

As noted above, prior to the July 2005 VA examination, the 
veteran's left ear hearing loss equated at worst to a level I 
loss.  Speech discrimination was 96 percent on the left.  
Based on these findings, the provisions of 38 C.F.R. §§ 4.85 
and 4.86, Table VI, show that the appellant has level I 
hearing bilaterally.  This equates to a noncompensable 
evaluation under 38 C.F.R. § 4.86, Table VII.  Accordingly, 
the benefit sought on appeal is denied.

Even if consideration of additional factors were appropriate, 
here, the Board finds that there is no showing that the 
veteran's service-connected left ear disorder is manifested 
by an exceptional or so unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis. See 38 C.F.R. § 3.321(b)(1). In this regard, 
the Board notes that the veteran is employed, and, her 
service-connected left ear disorder has not caused marked 
interference with current employment.

II.  Tinnitus

Background

The service medical records are negative for any complaints, 
treatment, or diagnosis of tinnitus.

In April 2003, the veteran submitted a letter from Dr. 
Tallulah F. Holmstrom.  Dr. Holmstrom reported the veteran 
suffers from unilateral tinnitus, which seemed to be related 
to previous military action.  She had a tube draining her 
left tympanic membrane, which seemed to be working well.  

In July 2003 the veteran underwent a VA examination at which 
time there was no abnormal tinnitus.  Again, the examiner 
opined that occasional tinnitus was normal in most people.

In December 2003, the veteran had an examination with Dr. 
Robert Puchalski and reported that she had ringing in her 
ears over the weekend.  She reported she had the ringing 
before and after the tube was put in her ear.  The examiner's 
assessment was Eustachian tube dysfunction, chronic 
sinusitis, nasal obstruction and unspecified face pain.

In January 2004, the veteran had an examination with Dr. 
Puchalski and reported that her tinnitus remained unchanged.

In June 2005, the veteran underwent a VA examination during 
which the veteran complained of tinnitus.  The examiner noted 
that the etiology of the tinnitus would be determined by an 
audiologist.

In July 2005, the veteran underwent a VA examination by an 
examiner who did not have access to the claims file, and the 
appellant reported she had bilateral, but occasional, 
tinnitus since military service.  The frequency of her 
tinnitus was reported as two to three times per week, with 
each episode lasting for just a few minutes.  The veteran 
appeared to have some on going medical condition as well.  
Therefore, a determination on tinnitus was hard to do at 
present.  The examiner concluded that it was as least likely 
that tinnitus may be due to the left ear medical problem as 
was due to military service.

The examiner opined that it was hard to determine the 
etiology of tinnitus at this time due to the possible medical 
condition overlaying her hearing loss.  Therefore, no further 
recommendations were given at this time.

In an August 2005 VA addendum, the examiner, after reviewing 
the claims folder,  reported the veteran suffered from 
recurrent Eustachian tube dysfunction.  The examiner further 
stated it would be hard to determine the etiology of the 
tinnitus.  The veteran reported a history of left ear 
surgeries.  The hearing was essentially normal in the right 
ear with conductive hearing loss in the left ear.  Therefore, 
the examiner concluded the tinnitus was probably less likely 
than not due to military service.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).  Secondary service connection may also 
be granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the competent evidence is against 
entitlement to service connection for tinnitus, to include 
secondary to a left ear condition.  While the Board 
acknowledges the July 2005 VA opinion, under 38 C.F.R. 
§ 3.102 service connection may not be based on a resort to 
speculation.  Moreover, a medical opinion carries greater 
probative weight if it is based on all of the evidence.  
Given the fact that the July 2005 examiner did not have 
access at the time that opinion was offered, the July 2005 
opinion is of questionable value.  

In contrast, the opinion offered by the same examiner in 
August 2005 is of greater probative value because it was 
offered only after the claims file was reviewed.  In light of 
that fact, and the absence of any complaints, findings or 
diagnoses pertaining to tinnitus while on active duty or for 
many years thereafter; the Board finds the weight of the 
evidence is against granting service connection and that the 
benefit sought on appeal should be denied.

In reaching this decision the Board considered the April 2003 
letter from Dr. Tallulah F. Holmstrom who reported that the 
veteran suffered from unilateral tinnitus, which seemed to be 
related to previous military action.  Notably, however, 
medical records submitted by the veteran concerning her 
treatment with Dr. Holmstrom include no complaints, treatment 
or diagnosis of tinnitus until the April 2003 letter.  Dr. 
Holmstrom provided no basis or rationale for her conclusion 
and there is no evidence which shows that she considered the 
service medical records.  Thus, it is obvious that this 
examiner based her opinion solely on the history provided by 
the veteran.  "Evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent' 
medical evidence."  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  For this reason, the medical statement of this 
physician is inadequate to establish a connection between the 
veteran's tinnitus and service.

Since the preponderance of the competent evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a compensable evaluation for a left ear 
condition is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


